*99SENTENCIA
El Sr. Wilson Rivera Sierra se encuentra confinado en custodia de la Administración de Corrección (A.C.). Desde el 11 de agosto de 2004 el señor Rivera Sierra participa del Programa de Supervisión Electrónica. Sin embargo, fue re-ingresado a la Institución Anexo 308 de Bayamón el 5 de diciembre de 2007, por presuntamente incurrir en viola-ción de las condiciones del contrato de participación.
El 10 de diciembre de 2007 se celebró ante el funciona-rio Pedro Burgos Carrasquillo una Vista de Notificación de Cargos, en la cual se resolvió que existía causa probable para entender que el señor Rivera Sierra violó las condicio-nes números 1, 2, 3, 4, 8 y 16 del Convenio de Supervisión Electrónica del 29 de noviembre de 2006. Ese mismo día, se le notificó al señor Rivera Sierra el Informe de Querella de Incidente Disciplinario, el cual contenía una querella suscrita del 4 de diciembre de 2007 que le imputaba hechos alegadamente acaecidos el 3 de diciembre de 2007.
Posteriormente, el 16 de diciembre de 2007 se citó al se-ñor Rivera Sierra para la Vista Final de Revocación de Su-pervisión Electrónica, la cual se celebró el día siguiente ante la oficial examinadora de la A.C., la Sra. Addyth Valle Torres. Al inicio de la vista, la defensa solicitó oralmente la desestimación de la querella porque en la vista inicial se había violado el derecho del señor Rivera Sierra al debido proceso de ley. Ante este planteamiento, la oficial examina-dora paralizó la vista y ordenó que los señalamientos fueran presentados por escrito. La defensa cumplió con dicha orden al cabo de cinco días.
El 5 de febrero de 2008 el abogado del señor Rivera Sierra se encontraba en la Institución Anexo 308 de Bayamón, atendiendo unas vistas disciplinarias de otros confinados, cuando se le informó personalmente que el caso del señor *100Rivera Sierra había sido señalado para ese mismo día. Alega el peticionario que ese día su representante legal se reunió con la oficial examinadora para informarle que la vista no estaba señalada y que aún no se había resuelto la moción de desestimación. En esta conversación informal la oficial examinadora se limitó a mencionar que surgía del expediente una prueba confidencial que a su juicio hacía imposible la excarcelación del confinado. La representa-ción legal del señor Rivera Sierra adujo que tanto en aquel momento, como posteriormente en las vistas, no se le hizo constar que existía esa supuesta prueba confidencial. A esos efectos, solicitó enmendar la solicitud de desestima-ción para incluir el planteamiento de que la falta de acceso a esta prueba violentaba el debido proceso de ley del señor Rivera Sierra. Esta alegada conversación no fue grabada, al igual que la vista del 21 de diciembre de 2007.
El 20 de junio de 2008 el señor Rivera Sierra presentó un recurso de bábeas corpus ante el Tribunal de Primera Instancia. En la vista el señor Rivera Sierra alegó que se encontraba encarcelado desde el 5 de diciembre de 2007, pendiente a que la oficial examinadora atendiera la moción de desestimación. Luego de escuchar al Sr. Juan Ortiz Es-cudé, Supervisor de Récord del Anexo 500 de Guayama, quien reconoció que el expediente no incluía una resolución resolviendo la moción de desestimación ni atendiendo la revocación del privilegio, el foro de instancia declaró “ha lugar” la petición de hábeas corpus y ordenó la excarcela-ción del señor Rivera Sierra. A pesar de esto, el señor Rivera Sierra permaneció encarcelado.
El 23 de febrero la representación legal del confinado presentó ante el tribunal de instancia una Moción Urgente de Desacato. Ese mismo día, la A.C. respondió mediante Mo-ción de Reconsideración, en la cual alegó que se había cele-brado la vista final de revocación el 5 de febrero de 2008.(1) *101El señor Rivera Sierra presentó, por su parte, un escrito de Oposición Urgente a la Moción de Reconsideración. Acto se-guido, el tribunal de instancia emitió una Resolución conclu-yendo que la revocación de la libertad bajo el Programa de Supervisión Electrónica, y el posterior encarcelamiento, eran legales. Además, se declaró sin jurisdicción y concluyó que el confinado debió haber canalizado su reclamo me-diante un recurso de mandamus y no a través de un recurso de hábeas corpus.
Inconforme con dicha determinación, el señor Rivera Sierra presentó una moción de reconsideración que fue re-chazada de plano. Por ende, procedió el señor Rivera Sierra a interponer un recurso de apelación ante el Tribunal de Apelaciones. Posteriormente, el foro apelativo confirmó la resolución apelada. A causa de esto, el 23 de febrero de 2009 el señor Rivera Sierra presentó un recurso de certio-rari ante este Tribunal. Alegó que el Tribunal de Apelacio-nes había errado al no revocar al foro de instancia porque se le había violado el debido proceso de ley al no celebrarse la Vista Final de Revocación del privilegio, que establece el Reglamento.
Examinada la moción de certiorari, concedimos a la A.C. un término de 30 días para mostrar causa por la cual no debiéramos expedir el auto solicitado y revocar la senten-cia del Tribunal de Apelaciones. Ante el cumplimiento de la orden por la A.C., y contando con la comparecencia del pe-ticionario, procedemos a resolver.
I
La Constitución del Estado Libre Asociado, en su Artí-culo VI, Sección 19, encomienda al Estado el tratamiento y rehabilitación de los confinados, así como declara nuestra política pública basada en la necesidad de darle prioridad *102al tratamiento diferenciado e individualizado de las perso-nas que entran en contacto con el sistema de justicia criminal.(2) En cumplimiento de este mandato constitucio-nal, se promulgó la Ley Núm. 116 de 22 de julio de 1974, que creó la Administración de Corrección para administrar un sistema correccional integrado. Siendo la ley orgánica la fuente primaria de la autoridad de una agencia administra-tiva, ésta esboza como propósito principal el administrar un sistema dirigido a “[implantar] enfoques para estructurar formas más eficaces de tratamiento individualizado estable-ciendo o ampliando programas de rehabilitación en la comunidad”. Art. 4 de la Ley Orgánica de la Administración de Corrección, 4 L.P.R.A. sec. lili. Concretamente, su expo-sición de motivos dispone que esta agencia administrativa tendrá los poderes y la flexibilidad necesaria para maximi-zar la probabilidad de rehabilitación del delincuente, para viabilizar su pronta reintegración al núcleo familiar y a la comunidad como ciudadano productivo y respetuoso de la ley.(3) Sin embargo, estas metas a seguir deben tener como contrapeso la compatibilidad con otros criterios de alto valor público, ya que “[s]e reconoce ... la necesidad de utilizar al máximo compatible con la seguridad pública alternativas de servicio que ofrece la libre comunidad”.(4)
Entre las facultades que ostenta la A.C. se encuentra el poder de implementar “la reglamentación necesaria para es-tablecer programas de supervisión electrónica,!5) mediante los cuales la población correccional del sistema que cualifi-que para ello y voluntariamente acepte participar, pueda cumplir sentencia fuera de la institución correccional”. *1034 L.P.R.A. sec. 1112(e). El Reglamento de Procedimientos Disciplinarios para Confinados y Participantes de Progra-mas de Desvío y Comunitario, Reglamento Núm. 6994 de 29 de junio de 2005, fue adoptado para reglamentar la suspen-sión de dichos derechos.(6)
El alcance de este Reglamento será aplicable a confina-dos que cometan o intenten cometer un acto prohibido en cualquier institución bajo la jurisdicción de la A.C., inclu-yendo el Programa de Supervisión Electrónica. Regla 3 del Reglamento Núm. 6994, supra, pág. 2.(7) Dicho Regla-mento establece la estructura del aparato sancionador de la A.C., así como las normas sustantivas y los procedimien-tos que éste habrá de seguir. López Leyro v. E.L.A., 173 D.P.R. 15 (2008). En caso de que el querellado incurra en la conducta prohibida, se le impondrá la sanción correspon-diente al nivel de severidad asignado.(8) Álamo Romero v. Adm. Corrección, 175 D.P.R. 7383 (2009). La Regla 24(B)(5) del Reglamento Núm. 6994, supra, esclarece que se considerará un acto prohibido al Nivel I de severidad el violar las condiciones contractuales del Programa de Su-pervisión Electrónica.(9)
*104Al confinado que viole las condiciones del contrato de participación se le puede revocar el permiso de participar en el programa, seguido por su reingreso inmediato a la institución penal. Sin embargo, este proceso no es automático. Se debe realizar una vista de revocación pre-sidida por un oficial examinador de vistas disciplinarias, que es un “[fjuncionario que preside las vistas disciplina-rias en la institución para los casos de actos prohibidos Nivel I y en los Programas de Desvío y Comunitarios”.(10) Sobre las sanciones disciplinarias a participantes de Pro-gramas de Desvío o Comunitarios, la Regla 7(L) dispone que el Oficial Examinador podrá revocar el privilegio a aquellos participantes de los Programas de Desvío y Comu-nitarios que “incurran en violaciones graves a las reglas contractuales, según establecido en este Reglamento”. Re-glamento Núm. 6994, supra, pág. 17.
La Constitución del Estado Libre Asociado de Puerto Rico indica que “[n]inguna persona será privada de su li-bertad o propiedad sin debido proceso de ley”. Art. II, Sec. 7, Const. E.L.A., L.P.R.A., Tomo 1, ed. 2008, pág. 296. El debido proceso de ley tiene dos vertientes: la sustantiva y la procesal. Esta última “toma en cuenta las garantías pro-cesales mínimas que el Estado debe proveerle a un indivi-duo al afectarle su vida, propiedad o libertad”. Serrano, Vélez v. E.L.A., 154 D.P.R. 418, 436 (2001), citando a Rivera Santiago v. Srio. de Hacienda, 119 D.P.R. 265, 273 (1987). A su vez, esta disposición constitucional impone re-quisitos procesales a toda acción administrativa de carác-ter adjudicativo que intervenga con la vida, la libertad y la propiedad. D. Fernández Quiñones, Derecho administra-tivo y Ley de Procedimiento Administrativo Uniforme, 2da ed., Bogotá, Ed. Forum, 2001, pág. 314; Rivera Rodríguez & Co. v. Lee Stowell, etc., 133 D.P.R. 881 (1993). Luego de *105determinar la acción estatal, para poder otorgar una ac-ción según el debido proceso de ley, es menester examinar dicho reclamo e identificar primeramente si existe un inte-rés libertario o propietario que amerite protección. De con-testarse en la afirmativa esta primera interrogante, el Tribunal dilucidará cuál es el procedimiento exigido para afectar de algún modo este interés. Alamo Romero v. Adm. Corrección, supra; Rodríguez Rodríguez v. E.L.A., 130 D.P.R. 562, 578 (1992); Rivera Santiago v. Srio. de Hacienda, supra, pág. 274.
Es de suma importancia recalcar que “[e]n nuestra ju-risdicción el desarrollo de la doctrina [del debido proceso de ley] ha sido similar al de Estados Unidos”. Maldonado Elias v. González Rivera, 118 D.P.R. 260, 273 (1987). El Tribunal Supremo federal, siguiendo la estela de Goldberg v. Kelly, 397 U.S. 254 (1970), reconoció en Morrissey v. Brewer, 408 U.S. 471 (1972), el derecho al debido proceso de ley de las personas que disfrutaban de libertad bajo palabra.(11) Posteriormente, en Gagnon v. Scarpelli, 411 U.S. 778 (1973), se le extendió igualmente este derecho a los beneficiarios de sentencia suspendida, y en Wolff v. McDonnell, 418 U.S. 539 (1974), a los confinados.
Esta doctrina fue adoptada en Puerto Rico en Martínez Torres v. Amaro Pérez, 116 D.P.R. 717, 723-724 (1985), cuando se determinó que aunque la libertad conferida a un convicto bajo sentencia suspendida no se equipara a la li-bertad que disfruta un ciudadano común, ya que se en-cuentra sujeta al cumplimiento de las condiciones fijadas, el Estado no puede cancelar este derecho con abstracción total de las normas constitucionales básicas. Por ende, “no puede privarse a una persona de su libertad absoluta o *106limitada sin cumplirse con los requisitos mínimos del de-bido proceso de ley que corresponden a este momento”. Íd., págs. 724-725. De esta forma, este Tribunal adoptó las doctrinas esbozadas por el Tribunal Supremo federal en Morrissey v. Brewer, supra, y Gagnon v. Scarpelli, supra, en cuanto al debido proceso de ley requerido:
El procedimiento prescrito requiere la celebración de dos (2) vistas: (1) una vista sumaria inicial para determinar si hay causa probable para creer que el liberado ha violado las condi-ciones de su libertad, y (2) una vista final para determinar si procede la revocación de la libertad bajo palabra. Se reconoce el derecho del liberado a notificación de las alegadas infracciones a las condiciones de la libertad bajo palabra; el derecho a com-parecer y presentar evidencia a su favor; confrontar y contrain-terrogar testigos adversos; el derecho a que la decisión de revo-cación sea tomada por un juzgador neutral e independiente y a que se hagan determinaciones escritas de los hechos hallados probados, así como de la evidencia en que la decisión se basó y las razones para revocar la libertad bajo palabra. Ortiz v. Alcaide Penitenciaría Estatal, 131 D.P.R. 849, 859 (1992). Véase, además, Quiles v. Del Valle, 167 D.P.R. 458, 475-476 (2006).
Hemos reconocido que los confinados que se someten voluntariamente al Programa de Desvío o Comunitario, in-cluyendo al Programa de Supervisión Electrónica, tienen un interés libertario en continuar disfrutando de su liber-tad, mientras transcurre el término de la sentencia. Sin embargo, por tratarse de la revocación de una libertad li-mitada en un procedimiento posterior a la convicción, el confinado no tiene derecho a todas las garantías procesales que se exigen para un proceso criminal.(12) Maldonado Elias v. González Rivera, supra; Martínez Torres v. Amaro Perez, supra.(13)
*107Como el señor Rivera Sierra disfrutaba de un interés libertario, que fue afectado por la acción administrativa de la A.C., procedemos a evaluar si se violó el debido proceso de ley al no proveérsele la oportunidad de ser oído ni de presentar prueba, durante el procedimiento disciplinario para revocarle su participación en el Programa de Super-visión Electrónica.
II
La A.C. es una agencia administrativa regida por las dis-posiciones de la Ley de Procedimiento Administrativo Uni-forme (L.P.A.U.).(14) Este ente administrativo debe cumplir con las exigencias mínimas del debido proceso que dispone esta ley en cuanto a sus actuaciones de naturaleza cuasi-adjudicativas.(15) Sin embargo, la L.P.A.U., al igual que nuestra jurisprudencia, aclara que los procedimientos cuasi-adjudicativos informales “están exentos de los requisitos es-tablecidos para la adjudicación formal de controversias Crespo Claudio v. O.E.G., 173 D.P.R. 804, 817 (2008).(16) También, hemos enfatizado anteriormente que los procedi-mientos disciplinarios no involucran los mismos intereses que los procesos criminales.(17) Esto porque en el ám-*108bito administrativo, el debido proceso de ley carece de la rigidez que se le reconoce en la esfera penal. López y otros v. Asoc. de Taxis de Cayey, 142 D.P.R. 109, 113 (1996). Lo importante es que el proceso sea justo y equitativo. Véase, además, Torres v. Junta Ingenieros, 161 D.P.R. 696 (2004).
Ahora bien, el señor Rivera Sierra alega que la vista final de revocación se pautó, como surge de la citación en el expediente, para el 21 de diciembre de 2007. No obstante, la oficial examinadora suspendió la vista hasta atender, por escrito, una solicitud verbal de desestimación. No consta en el expediente cuál fue la acción de la oficial exa-minadora en cuanto a la moción de desestimación. Simple-mente hay una resolución del 6 de mayo en la que se acoge la recomendación de revocar la participación del confinado. Por otro lado, tanto en su alegato ante el Tribunal de Ape-laciones como ante nosotros, la A.C. aduce que la Vista Final de Revocación tuvo lugar el 21 de diciembre de 2007 y que en ésta el confinado no admitió haber cometido las imputadas violaciones a las condiciones del programa. Sin embargo, en su moción de reconsideración ante el tribunal de instancia, de 23 de junio de 2008, la A.C. alegó que la Vista Final de Revocación se celebró el 5 de febrero de 2008. En la Resolución de Privilegio, también se indica que la fecha de la Vista Final de Revocación se celebró el 5 de febrero de 2008.
Sin embargo, no se encuentra en el expediente la notifi-cación de una Vista Final de Revocación para el 5 de fe-brero de 2008.(18) El señor Rivera Sierra planteó que la vista nunca se celebró. Su representante legal fue notifi-cado personal e informalmente en el Anexo 308 de la ins-titución correccional de Bayamón, cuando éste atendía ca-*109sos de otros confinados. La vista fue señalada para ese mismo día sin mediar notificación previa alguna, según ex-pone el señor Rivera Sierra. Otro ejemplo de falta de noti-ficación crasa ocurre en cuanto a la notificación de la Re-solución de la A.C., revocando la participación del señor Rivera Sierra del Programa de Supervisión Electrónica. La propia A.C. reconoció en su Moción de Reconsideración de 23 de junio de 2008, que no se le notificó al confinado esta resolución desde el 6 de mayo de 2008 hasta el 23 de junio de 2008. El silencio sepulcral que guarda el expediente en cuanto a las dos notificaciones es, como mínimo, preocu-pante y no reafirma de forma alguna las alegaciones con-fusas y contradictorias de la A.C.
Además, existen otras irregularidades en el proceso dis-ciplinario informal, como lo es la patente violación, por parte de la A.C., a la Regla 17 del Reglamento Núm. 6994, supra, en cuanto al uso de prueba confidencial para deter-minar que el participante del Programa de Supervisión Electrónica violó las condiciones de participación. Concre-tamente, la Regla 17(D) dispone que: “[c]uando el confi-nado es encontrado responsable basado en información confidencial, el Oficial Examinador de Vistas Disciplina-rias ... definirá los criterios para establecer la confiabilidad en cada informante y las razones para arribar a esa con-clusión en la querella disciplinaria” (Enfasis nuestro.) Íd., pág. 51. Basta examinar la querella disciplinaria para des-pejar cualquier duda, ya que se refleja que no se cumplió con dicho mandato. La querella disciplinaria menciona so-lamente a la Sra. Amarylis Lebrón Flores, como única tes-tigo de los alegados incidentes que desembocaron en el re-ingreso del señor Rivera Sierra a la cárcel. La querella expone, en su encasillado relacionado a la evidencia pre-sentada y su obtención, que el “[i]nforme de situación ... a través de información obtenida por la Unidad de Supervi-sión Electrónica”. Apéndice, pág. 70. En el próximo encasi-llado aclara que la forma en que se aseguró la evidencia *110fue “a través de información testifical”. íd. A pesar de esto, surge de la Resolución de Privilegio que se utilizó una que-rella confidencial en el fallo de la Oficial Examinadora como mecanismo de prueba para revocar el privilegio del señor Rivera Sierra. Esta querella confidencial no le fue infor-mada al confinado, como lo exige el Reglamento Núm. 6994, supra.
También, la Regla 15(F) del Reglamento Núm. 6994, supra, establece que el Oficial Examinador tomará la corres-pondiente determinación y emitirá una resolución. Esta “debe emitirse el mismo día y será notificada al confinado al día laborable siguiente a la celebración de la vista disciplinaria”. íd., pág. 45. No obstante, aún obviando la controversia de cuándo fue la vista, si es que se celebró, el 21 de diciembre de 2007 o el 5 de febrero de 2008, señalamos que la resolución se emitió el 6 de mayo de 2008 y no fue notificada inmediatamente al confinado. Al contrario, el se-ñor Rivera Sierra supo de la resolución sólo cuando compa-reció la A.C. a someter su moción de reconsideración de 23 de junio de 2009, en claro incumplimiento de una orden del foro de primera instancia.(19) Estas irregularidades constitu-yen no tan sólo patentes incumplimientos al debido proceso de ley, sino que también vulneran los procedimientos disci-plinarios establecidos en el Reglamento Núm. 6994, supra. (20)
Claro está, los procesos cuasiadjudicativos informales *111existen como determinación de política pública, debido al grado de flexibilidad deseable en ellos por su naturaleza de alto interés público.(21) En el caso ante nuestra considera-ción, el confinado tendrá, luego de la vista inicial para de-terminar causa probable de violación de las condiciones del programa, la oportunidad en una vista final informal de dar su versión de los hechos. (22) A pesar de que el propio Reglamento esclarece que la vista disciplinaria es un pro-cedimiento de adjudicación informal,(23) la Ley Orgánica de la A.C. señala, por otro lado, que para revocar la participa-ción de los miembros de la población correccional en los Programas de Supervisión Electrónica se cumplirá con el debido proceso de ley.(24)
*112En fin, la audiencia es sinónimo de juicio y “tiene que conformarse a los fundamentos de juicio justo e impartial”.(25) El tipo de vista adecuada dependerá de que se efectúe un balance entre los intereses privados y los gubernamentales(26) Este Tribunal ha enfatizado anterior-mente que “la armonización [del debido proceso de ley] con el no menos importante interés de la ‘debida seguridad de la comunidad’... aunque compleja, no es imposible”. Martínez Torres v. Amaro Pérez, supra, pág. 725.
Es un principio reiterado del derecho administrativo que cuando una agencia administrativa promulga un regla-mento, por imperativo del debido proceso de ley, está obli-gada a seguirlo y no queda a su arbitrio reconocer o no los derechos que se establecen en éste. García Cabán v. U.P.R., 120 D.P.R. 167, 175 (1987); Díaz de Llovet v. Gobernador, 112 D.P.R. 747, 757 (1982). La ley orgánica de una agencia administrativa y la L.P.A.U. son las dos fuentes mayores de importancia en el aspecto procesal. Según el Prof. Demetrio Fernández Quiñones, “[a]mbas ... pautan el procedimiento y gobiernan las actuaciones administrativas. Los requisitos procesales sólo se obtienen mediante una lectura conjunta de las disposiciones pertinentes de ambos estatutos y un análisis que los interrelacione”. Fernández Quiñones, op. cit., pág. 308. Como bien señala nuestra jurisprudencia, para poder revocar la participación de un confinado en el Programa de Supervisión Electrónica y encarcelarle nueva-mente, la A.C. debe celebrar dos vistas.
Es evidente que en este caso existen alegaciones encon-tradas sobre si se celebró o no la vista final de revocación. *113La ausencia del registro o los informes que debe confeccio-nar la Oficial Examinadora en estos procedimientos disci-plinarios informales, agrava la situación. (27) No consta en el expediente que la A.C. haya cumplido con este mandato reglamentario, el cual tiene la finalidad de documentar los procedimientos disciplinarios expeditos. Tal incongruencia de fechas, y su posterior falta de corroboración es desconcertante. Más aún cuando lo que está en juego es la libertad condicionada del confinado, que equivale al inte-rés libertario que requiere nuestra jurisprudencia como fundamento para la aplicación de la doctrina del debido proceso de ley.(28)
La A.C. no nos ha puesto en posición para poder concluir que se celebró la vista final de revocación, porque no se desprende del expediente que la oficial examinadora cum-pliera con su obligación de mantener un registro o informe de las vistas celebradas. Tampoco surge del expediente que el representante legal del señor Rivera Sierra fuera notifi-cado de la vista ni que se hubiera contestado la moción de desestimación. Finalmente, el expediente evidencia que para revocar el privilegio de libertad condicionada bajo el programa de supervisión electrónica se utilizó prueba con-fidencial que no fue informada al peticionario en la quere-lla disciplinaria. Lo único que sí está claro es que no se le notificó al confinado la resolución de 6 de mayo de 2008 hasta el 23 de junio de 2008, fecha en que comparece la A.C. ante el tribunal de instancia solicitando la reconside-ración del hábeas corpus. Cada una de estas situaciones *114inciden en el derecho al debido proceso de ley que tiene el señor Rivera Sierra antes de que se le arrebatara su inte-rés libertario. Además, el incumplimiento de la A.C. con el proceso requerido por el Reglamento Núm. 6994, provocó que el peticionario se mantuviera encarcelado por un pe-riodo extenso sin tener ni siquiera conocimiento de la deci-sión adversa y, por ende, sin poder solicitar revisión judicial ante el foro apelativo. Ciertamente, la actuación de la A.C. constituye una clara violación al derecho del señor Rivera Sierra al debido proceso de ley.
Por todo lo antes expuesto, se expide el auto de “certio-rari”, se revoca la resolución recurrida y se ordena la excar-celación del señor Rivera Sierra y su reinstalación en el Programa de Supervisión Electrónica.
Lo acordó el Tribunal y lo certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Rivera Pérez disintió sin opinión escrita. El Juez Asociado Señor Martínez Torres disintió con opinión escrita. La Jueza Asociada Se-ñora Pabón Chameco no interviene.
(.Fdo.) Aida Ilelana Oquendo Graulau

Secretaria del Tribunal Supremo


(1) La moción de reconsideración sometida por la A.C. se fundamentó en un documento titulado Resolución de Privilegio de 6 de mayo de 2008. Sin embargo, en *101la vista ante el tribunal de instancia se aceptó que hasta la fecha, el 23 de junio de 2008, aún no se le había notificado dicha resolución al señor Rivera Sierra.


(2) Const. E.L.A., Art. VI, Sec. 19, L.P.R.A., Tomo 1.


(3) Ley Núm. 116 de 22 de julio de 1974 (1974 Leyes de Puerto Rico 535).


(4) íd., pág. 536.


(5) El Reglamento para Establecer el Procedimiento para el Programa de Super-visión Electrónica define dicha supervisión como el “[p]roceso mediante el cual se permite a un miembro de la población correccional egresar de una institución correc-cional para permanecer en su hogar, mientras se utiliza un transmisor electrónico”. Reglamento Núm. 6041 de 21 de octubre de 2004, Artículo V, pág. 4.


(6) “Con el propósito de mantener un ambiente de seguridad y el orden en las instituciones del país, es necesario que las autoridades penitenciarias tengan un mecanismo fleocible y eficaz para imponer medidas disciplinarias a aquellos confina-dos que con su comportamiento incurran en violaciones a las normas de procedi-miento establecidos en la institución.” (Énfasis nuestro.) Véase Introducción del Re-glamento de Procedimientos Disciplinarios para Confinados y Participantes de Programa de Desvío y Comunitario, Reglamento Núm. 6994 de 29 de junio de 2005, pág. 1.


(7) Un acto prohibido es “[c]ualquier acto descrito en este Reglamento que im-plique una violación a las normas de conducta de la institución que conlleve la im-posición de medidas disciplinarias, incluyendo cualquier acto o conducta tipificado como delito”. Regla 4(A) del Reglamento Núm. 6994, supra, pág. 3.


(8) Los niveles de severidad se clasifican en tres renglones: el Nivel I de severi-dad está reservado para cualquier acto o tentativa de conducta tipificada como delito de naturaleza grave según el Código Penal; el Nivel II de severidad corresponde a cualquier acto o tentativa de conducta tipificada como delito de naturaleza menos grave según el Código Penal; el Nivel III de severidad recoge los actos prohibidos de naturaleza menor que no están enumerados en el Nivel I y II.


(9) Véase, además, la Tabla I de los Apéndices del Reglamento Núm. 6994, supra, sobre actos prohibidos. La escala de severidad enumera, en el número 133, la violación de las condiciones del contrato de Programas de Desvío y Comunitarios, la *104cual “Monsiste en la violación de cualquiera de las condiciones establecidas en los contratos de Programas de Desvío y Comunitarios, [incluye expresamente la] Super-visión Electrónica Íd., pág. 14.


(10) Regla 4(N) del Reglamento Núm. 6994, supra, pág. 6.


(11) “Before such a determination or finding [as to whether to revoke a petitioner’s parole] can be made, it appears that the principles of fundamental justice and fairness would afford the parolee a reasonable opportunity to explain away the accusation of a parole violation. [The parolee] ... is entitled to a conditional liberty and possessed of a right which can be forfeited only by reason of a breach of the conditions of the grant.” Morrissey v. Brewer, 408 U.S. 471, 484 esc. 12 (1972).


(12) Además, la concesión de esta libertad no es absoluta, sino que es discrecio-nal por parte de la agencia y condicionada al cumplimiento de las condiciones im-puestas por el Reglamento.


(l3) Véase, además, E.L. Chiesa Aponte, Derecho procesal penal de Puerto Rico y Estados Unidos, Bogotá, Ed. Forum, 1991, Vol. 1, Sec. 7.1, pág. 519.


(14) 3 L.P.R.A. sec. 2101 et seq.


(15) Concretamente, la Sec. 3.1 enumera las siguientes garantías procesales que deben ser salvaguardadas en todo procedimiento adjudicativo formal celebrado por una agencia: el derecho a una notificación oportuna de los cargos contra una parte, a presentar evidencia, a una adjudicación imparcial y a que la decisión sea basada en el expediente. 3 L.P.R.A. sec. 2151.


(16) “Los procedimientos informales deben estar subordinados y ser congruentes con la política pública de cada agencia. Las normas y guías que se perfilen tienen que estar inspiradas en los fines y propósitos de los diferentes estatutos orgánicos de las agencias administrativas. Por consiguiente, es un asunto que debe ser objeto de particular reglamentación por cada agencia y no de regulación uniforme por la ley”. D. Fernández Quiñones, Derecho administrativo y Ley de Procedimiento Administra-tivo Uniforme, 2da ed., Bogotá, Ed. Forum, 2001, pág. 6.


(17) Recientemente, en Álamo Romero v. Adm. de Corrección, 175 D.P.R. 314 (2009), este Tribunal se negó a reconocer el derecho a asistencia de abogado en los procedimientos disciplinarios informales que pueden culminar en la cancelación de bonificación por buena conducta, ya que de haber introducido la figura del abogado en los procedimientos disciplinarios “imprimiría en éstos un matiz adversativo que *108reduciría su utilidad como mecanismo ágil y flexible dirigido a mantener el orden y la seguridad en las prisiones”. Íd., pág. 22.


(18) La Regla 14(E) del Reglamento Núm. 6994, supra, pág. 39, dispone que las vistas disciplinarias deben ser notificadas con al menos un día laborable de antela-ción a la vista.


(19) “La Administración de Corrección en su solicitud [de reconsideración] pre-sentó como anejo la Resolución de vista inicial celebrada el 10 de diciembre de 2007 y la Resolución de Privilegio de 5 de febrero de 2008, en la cual se recomienda dejar sin efecto el privilegio al peticionario. Dicha resolución a pesar de tener fecha del 5 de febrero de 2008, fue acogida por la Administración de Corrección el 6 de mayo de 2008. A la fecha de la presentación de la Solicitud de Reconsideración de la Adminis-tración de Corrección, aún dicha Resolución no le había sido notificada al peticionario.” Véase Resolución del T.P.I. de 26 de junio de 2008, dictada por la Jueza Superior Mariela Miranda Recio, págs. 2-3, en el Apéndice, pág. 96.


(20) La Regla 25 del Reglamento Núm. 6994, supra, pág. 73, dispone que la “acción disciplinaria será tomada con prontitud y al grado necesario para normalizar la conducta del confinado, de manera imparcial y consistente”. Aclara, además, que este principio aplicará “en todas las situaciones en las cuales se inicie un procedi-miento disciplinario contra un confinado”. Íd.


(21) Aunque está reconocido que el alcance del debido proceso de ley se encuen-tra menguado ante los órganos adjudicativos de las agencias administrativas, debido a su tarea prioritaria de llevar a cabo un procedimiento ágil y flexible, ello no con-lleva menospreciar lo que está en juego: la protección de los ciudadanos ante la actuación arbitraria y caprichosa de los entes implementadores de la política pública del Estado. Los derechos concedidos, tales como el derecho a ser oído y presentar prueba, son dirigidos a establecer los hechos en controversia que forman parte de la disputa en el área del funcionamiento, o expertise, de la agencia administrativa. La necesidad de comprobar los hechos es esencial; no tan sólo en la búsqueda de la verdad, sino para asegurarse que las agencias administrativas cumplan con sus pro-pios reglamentos y su ley orgánica.


(22) “[flnformal procedure, which does not fulfill criteria of natural justice as adequately as formal procedure ... does provide more appropriate machinery for fact-finding and greater flexibility for taking into account policy considerations than the approach of formal adjudication.” P. Woll, Administrative Law: the Informal Process, Berkeley & Los Angeles, University of California Press, 1963, pág. 187.


(23) La Vista Disciplinaria es un procedimiento de adjudicación informal donde “el confinado tiene el derecho de escuchar y refutar las imputaciones en su contra y defenderse por derecho propio”. (Énfasis nuestro.) Regla 4(Z) del Reglamento Núm. 6994, supra, pág. 9. Sin embargo, en casos de revocación de privilegios comunitarios o de desvío, el confinado tendrá derecho a comparecer representado por un abogado admitido en la práctica de la profesión. íd.


(24) «gj reglamento establecerá ... requisitos de elegibilidad para [los programas de supervisión electrónica] y para revocar la participación de los miembros de la población correccional en los mismos, cumpliendo con el debido proceso de ley.” (Én-fasis nuestro.) 4 L.P.R.A. sec. 1112(e). Además, como ejemplos del debido proceso de ley concedido al confinado durante la Vista de Revocación Final se encuentran: el derecho a tener representación legal presente, a hacer declaraciones y a presentar prueba en su favor.
Véase, además, R. 14(J)(1) y R. 14(K) del Reglamento Núm. 6994, supra. El inciso (J) de la misma Regla 14, supra, págs. 41 — 42, deja claro que el confinado tendrá derecho a asistencia en la Vista Disciplinaria por el Investigador de Vistas, y que tal asistencia incluye “la obtención de declaraciones de testigos e información *112adicional y documentos del Oficial Querellante y otros miembros del personal”. Con-tinúa el inciso (J)(l) declarando que “[e]l confinado podrá tener representación legal sólo en aquellas vistas donde puede ser revocada su participación en algún Programa de Desvío y Comunitario, Supervisión Electrónica, o Programa de Pases Extendidos”. Íd. El inciso (K) de la propia Regla 14 dispone que “(djurante la vista administrativa el confinado tiene el derecho a hacer declaraciones, a presentar prue-bas a su favor durante la vista o guardar silencio”. Íd.


(25) Fernández Quiñones, op. cit., pág. 155.


(26) íd., pág. 366.


(27) La Regla 25(D) del Reglamento Núm. 6994, supra, pág. 73, establece que “[s]e deben mantener informes, registros y expedientes fieles y exactos que expongan en detalle el procedimiento según lo dispuesto en este Reglamento”. Esta disposición nos remite a la R. 14(N), la cual dispone que “[s]erá responsabilidad del Oficial Examinador de Vistas Disciplinarias hacer un Informe escrito de la vista”. Id., pág. 43.


(28) Máxime cuando su Ley Orgánica establece que no tan sólo será reingresado a la institución penal, sino que “[u]na vez la determinación de revocar [la participación] sea final y firme, el período de tiempo que el confinado estuvo parti-cipando del programa de desvío ... no se le abonará como tiempo cumplido de la sentencia”. Art. 10-B, 4 L.P.R.A. sec. 1136b.